                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


  ERIC WHITE, on behalf of himself and
  all others similarly situated,                       Case No. 19-cv-00114

                                Plaintiff,

          v.                                           Honorable Charles R. Norgle, Sr.

  UNITED AIRLINES, INC. and UNITED
  CONTINENTAL HOLDINGS, INC.,

                                Defendants,


                  PLAINTIFF’S MOTION TO BE DECLARED EXEMPT
                   FROM FILING FEES UNDER 38 U.S.C. § 4323(h)(1)

       Plaintiff Eric White, by and through his attorneys, respectfully moves the Court to grant

leave to commence his civil action without being required to prepay a filing fee, in accordance

with the Uniformed Services Employment and Reemployment Rights Act (“USERRA”), which

provides that servicemember-plaintiffs in USERRA actions need not pay fees or court costs. 38

U.S.C. § 4323(h)(1).

       Section 4323(h)(1) of USERRA states that “no fees or court costs may be charged or

taxed against any person claiming rights under [USERRA].” 38 U.S.C. § 4323(h)(1); accord 20

C.F.R. § 1002.310 (stating that “[n]o fees or court costs may be charged or taxed against an

individual if he or she is claiming rights under [USERRA].”).

       As the Seventh Circuit held, when a servicemember-plaintiff commences an action under

USERRA, he is exempt from paying any filing fees. Davis v. Advocate Health Ctr. Patient Care

Express, 523 F.3d 681, 685 (7th Cir. 2008). “In light of the plain language of 38 U.S.C. §

4323(h)(1) and Congress’s intent, in USERRA and elsewhere, to lessen the costs of litigation for
veterans . . . 38 U.S.C. § 4323(h)(1) permits a USERRA litigant to initiate suit without prepaying

the filing fee.” Id.

          Because Plaintiff’s action is brought pursuant to several provisions of USERRA,

including 38 U.S.C. §§ 4316 & 4318, Plaintiff need not pay a filing fee in commencing his

action.

          For the foregoing reasons, Plaintiff respectfully requests that this Court grant Plaintiff’s

motion to proceed with this action without prepaying a filing fee.

Dated: January 9, 2019                           Respectfully submitted,

                                                 / s / Peter Romer-Friedman
                                                 Peter Romer-Friedman (Admitted to N.D. Ill.)
                                                 Outten & Golden LLP
                                                 601 Massachusetts Avenue NW
                                                 Second Floor West
                                                 Washington, DC 20001
                                                 Tel: (202) 847-4400
                                                 Email: prf@outtengolden.com

                                                 Paul W. Mollica (Admitted to N.D. Ill.).
                                                 Outten & Golden LLP
                                                 161 North Clark Street
                                                 Suite 1600
                                                 Chicago, IL 60601
                                                 (312) 809-7010
                                                 pwmollica@outtengolden.com

                                                 R. Joseph Barton (Admitted to N.D. Ill.).
                                                 Block & Leviton LLP
                                                 1735 20th Street NW
                                                 Washington, DC 20009
                                                 Tel: (202) 734-7046
                                                 Fax: (617) 507-6020
                                                 Email: jbarton@blockesq.com

                                                 Thomas G. Jarrard (pro hac vice motion
                                                 forthcoming)
                                                 Law Office of Thomas G. Jarrard LLC
                                                 1020 N. Washington Street
                                                 Spokane, WA 99201
Tel: (425) 239-7290
Fax: (509) 326-2932
Email: tjarrard@att.net

Matthew Z. Crotty (pro hac vice motion
pending)
Crotty & Son Law Firm, PLLC
905 W. Riverside Avenue
Suite 404
Spokane, WA 99201
Tel: (509) 850-7011
Email: matt@crottyandson.com

Attorneys for Plaintiff
                                CERTIFICATE OF SERVICE

       I, Peter Romer-Friedman, an attorney, hereby certify that on January 9, 2019, I filed the

foregoing PLAINTIFF’S MOTION TO BE DECLARED EXEMPT FROM FILING FEES

UNDER 38 U.S.C. § 4323(h)(1) via the Court’s CM/ECF system, which caused a copy of the

same to be served upon all counsel of record via ECF, and via certified mail to the following:

               UNITED AIRLINES, INC.
               c/o CT Corporation System
               208 S. LaSalle Street, Suite 814
               Chicago, Illinois 60604

               UNITED CONTINENTAL HOLDINGS, INC.
               c/o CT Corporation System
               208 S. LaSalle Street, Suite 814
               Chicago, Illinois 60604

                                                    /s/ Peter Romer-Friedman
                                                    Peter Romer-Friedman
